Gray, C. J.
Under the declaration for beef sold and delivered and the general denials in the answer, the question in issue was whether the plaintiff sold and delivered to the defendants good merchantable meat.. The burden of proof on that issue *268rested upon the plaintiff. Evidence of the sale and delivery to the defendants of beef of the quantities alleged might make a prima facie case; but it would not change the burden of proof. Caverly v. McOwen, 123 Mass. 574. Funcheon v. Harvey, 119 Mass. 469. Powers v. Russell, 13 Pick. 69. Central Bridge v. Butler, 2 Gray, 130.

Exceptions sustained